UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TYLER VAN LEWIS,

                                      Plaintiff,
       vs.                                                           5:18-CV-1128
                                                                     (MAD/ATB)

NICOLE KYLE, District Attorney;
KRITSYNA S. MILLS, District
Attorney; CINDY F. INTSCHERT,
District Attorney; JERRY D.
GOLDEN, Watertown Police Detective,

                              Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

TYLER VAN LEWIS
11-B-0341
Downstate Correctional Facility
Box F
Fishkill, New York 12524
Plaintiff, pro se

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Plaintiff commenced this action pro se on September 19, 2018. See Dkt. No. 1. Plaintiff's

Complaint asserted claims pursuant to 42 U.S.C. § 1983 against District Attorneys Nicole Kyle,

Cindy F. Intschert, and Kristyna S. Mills (together, the "District Attorneys"), and claims of false

arrest against Watertown Police Department Detective Jerry D. Golden. See id. On February 15,

2019, the Court ordered as follows: (1) Plaintiff's false arrest claim against Defendant Golden be

dismissed with prejudice; (2) Plaintiff's Brady claim as against the District Attorneys be

dismissed without prejudice; and (3) Plaintiff's Brady claim be dismissed with leave to replead.
See Dkt. No. 5. Plaintiff filed an amended complaint on March 1, 2019, alleging violations of his

Fifth and Fourteenth Amendment rights, claiming improper use of an illegally obtained

confession. See Dkt. No. 8 at 5. In an April 2, 2019 Report-Recommendation, Magistrate Judge

Baxter recommended that Plaintiff's amended complaint be dismissed with prejudice. See Dkt.

No. 11. On April 22, 2019, Plaintiff filed objections to the Report-Recommendation. See Dkt.

No. 12. Currently before the Court is Magistrate Judge Baxter's Report-Recommendation,

recommending the dismissal of Plaintiff's amended complaint and Plaintiff's objections thereto.

See Dkt. No. 11; Dkt. No. 12.

                                        II. BACKGROUND

       For a complete recitation of the facts, the Court refers the parties to Magistrate Judge

Baxter's April 2, 2019 Report-Recommendation. See Dkt. No. 11 at 2-3. In his Report-

Recommendation, Magistrate Judge Baxter determined that "[w]hile the Appellate Division found

that Plaintiff's right to counsel was violated 'because he asserted his right to counsel,' [his] Sixth

Amendment right had not attached, and there was no federal constitutional violation as a result of

the Defendant's actions." See id. at 6-7.

       On April 2, 2019, Plaintiff filed two objections to the April 2, 2019 Report-

Recommendation. See Dkt. No. 12.1 Plaintiff first objects to Magistrate Judge Baxter's use of

Jackson v. Dillon, 518 F. Supp. 618 (E.D.N.Y. 1981), in recommending that Plaintiff's amended

complaint be dismissed with prejudice. See id. at 1. Plaintiff argues that "[t]he case of Weaver v.

Brenner, 40 F. 3d 527 (2d Cir. 1994) holds to the contrary." See id. at 1-2. Plaintiff's second

objection is that Magistrate Judge Baxter was incorrect in finding that "a defendant's Sixth




       Plaintiff's objections are liberally construed by virtue of his status as a pro se litigant.
       1

See Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)).
                                                   2
Amendment Right to Counsel attaches 'only at or after the time that adversary judicial

proceedings have been initiated against him.'" Id. at 2-3. Plaintiff contends that "the case of

Edwards v. Arizona, 415 U.S. 477 (1981) hold[s] to the contrary." Id. at 3.

                                        III. DISCUSSION

A.     Standard of Review

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972) (other citations

omitted)). In general, a court should not dismiss a pro se litigant's complaint without granting

leave to amend at least once "when a liberal reading of the complaint gives any indication that a

valid claim might be stated." Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009)

(quotations and citation omitted). In addition, the court should exercise "extreme caution . . . in

ordering sua sponte dismissal of a pro se complaint before the adverse party has been served and

both parties (but particularly the plaintiff) have had the opportunity to respond." Anderson v.


                                                  3
Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis in the original). An opportunity to amend,

however, is not required where "the problem with plaintiff's cause of action is substantive such

that better pleading will not cure it." Townsend v. Pep Boys, Manny Moe and Jack, No. 1:13-CV-

293, 2014 WL 4826681, *2 (N.D.N.Y. Sept. 29, 2014) (quoting Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000)) (internal quotations omitted). In other words, "allegations [that] are so vague

as to fail to give the defendants adequate notice of the claims against them" are rightfully subject

to dismissal. Sheehy v. Brown, 335 Fed. Appx. 102, 104 (2d Cir. 2009). Here, Plaintiff objected

to two portions of the Report-Recommendation, so the Court reviews Magistrate Judge Baxter's

Report-Recommendation de novo.

B.     Right to Counsel Claim

       Section 1983 establishes a civil cause of action for deprivation of rights secured by the

Constitution. See 42 U.S.C. § 1983. "Every person who, under color of [state law, subjects] . . .

any citizen of the United States or other person within the jurisdiction thereof to the deprivation

of any right, privileges, or immunities secured by the Constitution and laws, shall be liable to the

party injured." Id. In order to state a claim under Section 1983, a plaintiff must show that: (1)

"some person has deprived him of a federal right," and (2) "the person who deprived him of that

right acted under the color of state . . . law." Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005)

(quoting Gomez v. Toledo, 446 U.S. 635, 640 (1980)). Here, Plaintiff alleges that Defendants,

acting under color of state law, violated his Sixth Amendment right to counsel. See Dkt. No. 8 at

5.

       "The Sixth Amendment to the United States Constitution provides that '[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for his

defense.'" McZorn v. Endicott Police Dep't, No. 3:06-cv-33, 2008 WL 163581, *8 (N.D.N.Y.


                                                  4
2008) (quoting Texas v. Cobb, 532 U.S. 162, 167 (2001); U.S. Const. amend VI). "A defendant's

Sixth Amendment right to counsel attaches 'only at or after the time that adversary judicial

proceedings have been initiated against him.'" Id. (quoting Kirby v. Illinois, 406 U.S. 682, 688

(1972)).

       The New York State Constitution also protects a defendant's right to counsel. N.Y.

Const., art. I, § 6. However, in New York State, the right to counsel is grounded in the state's

constitutional and statutory guarantees of the privilege against self-incrimination, the right to

assistance of counsel, and due process of law. People v. Davis, 75 N.Y.2d 517, 520-21 (1990)

(citing People v. Skinner, 52 N.Y.2d 24, 28 (1980); People v. Hobson, 39 N.Y.2d 479, 483

(1976)). The right to counsel in New York State "extends well beyond the right to counsel

afforded by the Sixth Amendment of the United States Constitution and numerous other state

constitutions." Id. (citing People v. Velazquez, 68 N.Y.2d 533, 536 (1986)).

       Plaintiff asserts two objections to Magistrate Judge Baxter's Report-Recommendation.

See Dkt. No. 12. First, Plaintiff objects on Fifth and Fourteenth Amendment grounds, largely

restating the arguments he made in the amended complaint. See id. at 1-2. Second, Plaintiff

objects on Sixth Amendment grounds, also largely restating arguments made in Plaintiff's

amended complaint. See id. at 2-3. Specifically, Plaintiff challenges Magistrate Judge Baxter's

finding that "a Sixth Amendment Right to Counsel attaches 'only at or after the time that the

adversary judicial proceedings have been initiated against him.'" Dkt. No. 12 at 1-3.

       Upon review of Plaintiff's first objection, the Court finds that the Magistrate Judge Baxter

correctly relied on Jackson v. Dillon, 518 F. Supp. 618 (E.D.N.Y. 1981). There, a civil rights

action was filed alleging violation of the plaintiff's constitutional rights in connection with an

improperly obtained confession. See id. The tainted confession was used to improperly convict


                                                   5
the plaintiff of robbery, but the conviction was subsequently overturned on appeal See id. at 619.

In a second trial, the plaintiff was again convicted of robbery without use of the improperly

obtained confession. See id. The district court held that since the plaintiff's "second conviction

was obtained without the use of the tainted evidence, [he] cannot seek redress in this civil action

for his current incarceration." Id. at 622. Similarly, here, Plaintiff "ple[d] guilty to a lesser

charge after the reversal of his first conviction. Thus, the second conviction was obtained without

the use of any tainted evidence." See Dkt. No. 11 at 8.

       In his objections, Plaintiff relies on Weaver v. Brenner, 40 F.3d 527 (2d Cir. 1994), in

which the Second Circuit held that the use of a compelled statement before a grand jury made the

declarant a witness against himself and, therefore, violated the declarant's Fifth Amendment

rights. See Weaver, 40 F.3d at 535. Plaintiff's reliance, however, is misplaced. There is no

allegation in the amended complaint that his statement was used against him at any proceeding

other than his initial trial. As such, the fact that use of a compelled statement before the grand

jury would violate the criminal defendant's Fifth Amendment rights is irrelevant to the matter

presently before the Court.

       In reviewing Plaintiff's second objection, the Court finds that Magistrate Judge Baxter

correctly determined that Plaintiff's Sixth Amendment rights had not attached. See Dkt. No. 11 at

6-7. Again, the Court finds that Plaintiff's reliance on Edwards v. Arizona, 451 U.S. 477 (1981) is

misplaced. See Dkt. No. 12 at 3. Edwards centered on the appropriate standard regarding a valid

waiver of right to counsel after a criminal defendant had previously invoked his right to counsel.

Edwards, 451 U.S. at 484-85. Here, as Magistrate Judge Baxter correctly notes, Plaintiff pled

guilty to a lesser offense after the Appellate Division reversed his first conviction, meaning that

the "second conviction was obtained without the use of any tainted evidence as if he had gone to


                                                   6
trial and was convicted a second time." Dkt. No. 11 at 8. Moreover, even assuming that

Plaintiff's statements were taken in violation of the Fifth Amendment, the prosecutor's decision to

use that evidence, and the trial judge's decision to deny Plaintiff's motion to suppress, were

intervening factors, precluding a finding that Defendant Golden's actions caused the evidence to

be used against Plaintiff. See Jackson, 518 F. Supp. at 622. Accordingly, the Court finds that

Plaintiff's objections are without merit.

       For the foregoing reasons, the Court finds that Magistrate Judge Baxter correctly

recommended that Plaintiff's amended complaint be dismissed with prejudice.

                                        IV. CONCLUSION

       After carefully reviewing the record in this matter, Plaintiff's submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Magistrate Judge Baxter's April 2, 2019 Report-Recommendation is

ADOPTED in its entirety; and the Court further

       ORDERS that Plaintiff's Amended Complaint (Dkt. No. 8) is DISMISSED with

prejudice; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 16, 2019
       Albany, New York




                                                  7
